Citation Nr: 1011054	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-11 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1968 to April 1971.  
The Veteran died in  1992.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appellant testified before the below-
signed Veteran's Law Judge in Washington, D.C. in January 
2010.

At the 2010 hearing, the appellant through her 
representative, alleged that VA failed to timely diagnose the 
Veteran's posttraumatic stress disorder (PTSD) and 
misdiagnosed this condition as Anxiety Neurosis.  The 
representative contended both that PTSD contributed to the 
cause of death and that, if VA had made an earlier diagnosis, 
the Veteran would have been assigned a rating entitling the 
appellant to Dependency and Indemnity Compensation (DIC) upon 
his death.  The appellant and her representative also alleged 
that the RO committed clear and unmistakable error (CUE) by 
failing to adjudicate a claim of entitlement to individual 
employability alleged to have been raised by the record.  

The Board interprets those statements as raising a claim 
under the provisions of 38 U.S.C.A. § 1151 (2009) (in regard 
to the failure to diagnose PTSD), and a claim of CUE (in 
regard to adjudication of the claim for unemployability).  

These claims have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
them, and they are REFERRED to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant previously filed a claim of entitlement to DIC 
benefits, but was denied entitlement to service connection 
for the cause of the Veteran's death by a March 1992 rating 
decision.  The appellant did not timely appeal this decision.  

The appellant filed a new claim of entitlement to DIC 
benefits in January 2007 and was sent a Veterans Claims 
Assistance Act (VCAA) notice letter that same month.  
Although the letter did inform the appellant of the generally 
applicable VCAA provisions regarding VA's duty to notify and 
assist as well as the general elements required to 
substantiate a DIC claim and a service connection claim, the 
Board finds that the notice did not comply with the law as 
described below.

As the appellant is seeking to reopen a previously denied 
claim, she must be provided with notice in accordance to Kent 
v. Nicholson, 20 Vet. App. 1, 9 (2006).  Specifically, under 
Kent, a claimant seeking to reopen a claim must be advised of 
the evidence and information necessary to reopen the claim 
and of the evidence and information necessary to establish 
entitlement to the underlying claim for the benefit sought; 
the notice letter must identify the element or elements that 
were found insufficient in the previous denial.  




The January 2007 did not advise the appellant of the 
necessary evidence and information necessary to reopen a 
claim.

In regard to the underlying claim for DIC benefits, the Board 
notes that appropriate notice from the RO to the appellant 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  The January 2007 
notice did not list the conditions for which the Veteran was 
service connected at the time of his death.  Further, in 
regard to service connection, the appellant was not notified 
as to how VA assigns disability ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC must afford the appellant 
an additional opportunity to submit any 
information that is not evidenced by the 
current record.  If the appellant 
identifies any VA, non-VA, or other 
records pertinent to the claim on appeal, 
she must be provided with the necessary 
authorizations for the release of any 
private records.  The RO/AMC must then 
obtain these records and associate them 
with the claims folder, notifying the 
appellant if any records sought were 
unavailable.  While providing the 
appellant with this opportunity to submit 
additional information, the RO/AMC must 
ensure that its notice meets the 
requirements of Dingess, Kent, and Hupp 
(cited to above):  

a.	The RO/AMC must provide the 
appellant with corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), in compliance with 
the holding of Kent (cited to above).  
The notice must identify the bases 
for the denial in the March 1992 
rating decision and describe the 
evidence necessary to reopen the 
claim of entitlement to service 
connection for the Veteran's cause of 
death.  

b.	The RO/AMC must ensure this notice 
also meets the requirements of Hupp 
(cited to above) in regard to the 
need to inform a DIC claimant of (1) 
a statement of the conditions, if 
any, for which a veteran was service 
connected at the time of death; (2) 
an explanation of the evidence and 
information required to substantiate 
a DIC claim based on a previously 
service-connected condition; and (3) 
an explanation of the evidence and 
information required to substantiate 
a DIC claim based on a condition not 
yet service connected).  

c.	The RO/AMC must ensure this notice 
also includes information in 
compliance with Dingess (cited to 
above), as to the assignment of 
disability ratings and effective 
dates.  




2.  The RO/AMC must then readjudicate the 
appellant's claims.  If the benefits 
sought on appeal remain denied, the 
appellant must be provided a supplemental 
statement of the case (SSOC) that 
readjudicates her claim.  The SSOC must 
set forth that any additional evidence 
has been considered and identify the 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal. An 
appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned to 
the Board for appellate disposition.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

	(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


